DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	It is acknowledged that applicant’s application filed November 17, 2020 claims priority to US provisional application 62/937,054 filed November 18, 2019.
Restriction Election
Applicant’s election without traverse of Species V, claims 1-8, in the reply filed on February 14, 2022 is acknowledged.
Claim Status
Claims Filing Date
July 27, 2022
Amended
1
Cancelled
3, 9-20, 22, 26
Pending
1, 2, 4-8, 21, 23-25, 27-32


	The applicant argues support for amended claim 1 in [0034] and in US Provisional 62/937,054 at [0001] and in the appendix on pg. 10 (Remarks pg. 8 para. 2). In the appendix of US Pro. 62/937,054 on page 10 for tungsten metal powder, the recitation of “zero porosity” supports applicant’s claim amendment that the spheroidized powder is “fully dense” because powder that is fully dense has zero porosity.
Withdrawn Drawings Objection
The following objections are withdrawn due to drawings amendment:
2 in Fig. 2. 
308 in Figs. 3A and 3B. 
The following objection is withdrawn due to specification amendment:
6 in Fig. 2 as discussed in [0058] of applicant’s specification.
Withdrawn Claim Rejections - 35 USC § 112
	The following 112(a) rejection is withdrawn due to claim cancellation:
Claim 3 lines 1-2 “the collective average or median aspect ratio of the powder feed material is between 5:1 to 20:1”.
The following 112(b) rejection is withdrawn due to claim cancellation:
Claim 22 line 2 “W7400”.
Claim 26 lines 1-2 “W alloy powder having over 99.9% W by weight”.
Response to Arguments
Murugan
Applicant’s arguments, see Remarks pg. 9 para. 1, filed July 27, 2022, with respect to Murugan have been fully considered and are persuasive.  The rejection of Murugan has been withdrawn. 
	The applicant persuasively argues Murugan does not teach or suggest spheroidized powder from a feed material comprising tungsten (W) with a particle size between about 20 microns and about 63 microns (Remarks pg. 9 para. 1).
	Murugan teaches nanostructured W powder with particle size of about 10 to 25 nm (4. Conclusions).
Hadidi ‘122 in view of Wang
Applicant's arguments filed July 27, 2022 with respect to Hadidi ‘122 in view of Wang have been fully considered but they are not persuasive.
	The applicant argues there are significant differences between microwave plasma torches and RF plasma torches, such that it is not obvious to substitute a different plasma type to process the same material (Remarks pg. 9 para. 3), where the application as-filed and the cited art exclusively teach the use of a RF or a microwave plasma source, but not both (Remarks pg. 9 para. 4) and different plasma have different properties and requirements, such that there is no teaching to process tungsten feed material with a microwave plasma (Remarks pg. 10 para. 1). 
	The examiner respectfully disagrees. Hadidi ‘122 teaches the plasma torch is a microwave generated plasma torch or an RF plasma torch ([0049]). This teaching is directed to two different plasma sources either of which can be used to produce metal spheroidal powder (Hadidi ‘122 [0002]) (i.e. art recognized equivalents). Hadidi ‘122 also teaches a feedstock of titanium hydride (Hadidi ‘122 [0025], [0044], [0052], Fig. 1) and Wang teaches a feedstock of tungsten powder or titanium hydride (Wang abstract, 3.1 Effect of RF plasma processing on W and TiH2 powders para. 1). Therefore, tungsten feedstock and titanium hydride feedstock are equivalents known for the same purpose. MPEP 2144.06(I).
In further support of the art recognized equivalence of a microwave generated plasma torch and an RF plasma torch, Larouche (US 2018/0214956) provides evidence that in a plasma atomization process to produce spheroidal powders (Larouche [0002]) using a tungsten metal source (Larouche [0120], [0121]) various plasma torches such as RF plasma torches or microwave plasma torches can be used (Larouche [0127]). 
	The applicant argues none of the cited references teach the spheroidized powder comprises particles with a particle size between about 20 and about 63 microns (Remarks para. spanning pgs. 10-11).
	The examiner respectfully disagrees. Hadidi ‘122 in view of Wang teaches tungsten with a particle size distribution from 5 to 20 um, which does not change as a result of processing (i.e. the spheroidized powder has a particle size distribution from 5 to 20 um, which includes 20 um particles, where 20 um particles satisfy the claim limitation that the spheroidized powder comprises particles comprising particle sizes between about 20 microns and about 63 microns) (Wang 3.1 Effect of RF plasma processing on W and TiH2 powders para. 1, Fig. 1a,b). 
An alternate rejection of Hadidi ‘122 in view of Wang and Sheng is made where Sheng teaches spherical tungsten powder (abstract) with a particle size distribution of about 10 to 100 um (i.e. the spheroidized powder comprises particles comprising particle sizes between about 20 microns and about 63 microns) (Fig. 3) enhances loose density and powder flowability (Sheng abstract).
	The applicant argues none of the cited references teach the spheroidized powder is fully dense (Remarks para. spanning pgs. 10-11).
	The examiner respectfully disagrees. Hadidi ‘122 in view of Wang teach plasma processing of tungsten powder forms a dense texture (Wang 3.1 Effect of RF plasma processing on W and TiH2 powders) where the cross-section of plasma-processed tungsten powder shows the absence of voids (i.e. fully dense) (Wang Fig. 1c) and spherical powders with less porosity (i.e. more density) have higher and consistent flowability (Hadidi ‘122 [0003]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, 21, 27, 29, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hadidi ‘122 (US 2018/0297122) in view of Wang (Wang et al. Preparation of spherical tungsten and titanium powders by RF induction plasma processing. Rare Met. (2015) 34 (6):431-435.).
Regarding claim 1, Hadidi ‘122 teaches a method of producing metal spheroidal powder ([0002]) to form less porous particles with high and consistent flowability ([0003]) by introducing a feed material of metal particles into a microwave plasma torch and melting and spheroidizing the feed material ([0012]). 
Hadidi ‘122 is silent to the feed material comprising W and the spheroidized powder comprising particle sizes between about 20 microns and about 63 microns.
Wang teaches spherical tungsten powder prepared by radio frequency (RF) plasma torch using irregularly shaped tungsten that is fully dense and has a particle size distribution from 5 to 20 um, which does not change as a result of processing (abstract, 2 Experimental, 3.1 Effect of RF plasma processing on W and TiH2 powders para. 1, Fig. 1a-c). The limitation that “the spheroidized powder comprises particles comprising particle sizes between about 20 microns and about 63 microns” is interpreted as requiring the presence of particles between about 20 microns and about 63 microns, but it does not require particles to be just within this range and/or particles that fully cover the range (i.e. prior art that teaches particle sizes that overlap with about 20 to about 63 micron, even just at either endpoint, satisfy the claim limitation). Wang’s teaching of a particle size distribution from 5 to 20 um includes particles with a size of 20 um, which satisfies the claim limitation of the spheroidized powder comprising particles comprising sizes between about 20 microns and about 63 microns.
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Hadidi ‘122 to use irregular tungsten powder to form tungsten powder with a particle size distribution of 5 to 20 um because tungsten is difficult to machine, so tungsten powder for use such as in powder injection molding, allows for creation of tungsten parts with the desired properties of high melting point, low vapor pressure, good thermal conductivity, high temperature strength, and high-energy threshold for physical sputtering (Wang 1 Introduction para. 1). In the case where the claimed ranges or amounts “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Further, Wang teaches using an RF plasma torch (Wang 2 Experimental para. 1). Hadidi ‘122 teaches the plasma is a microwave or RF generated plasma (i.e. a microwave or RF generated plasma are functional equivalents) (Hadidi ‘122 [0049]). It is prima facie obvious to substitute equivalents known for the same purpose. MPEP 2144.06(I).
Finally, Wang teaches processing tungsten powder or titanium hydride (TiH2) powder (i.e. the process of making spherical powder using a plasma can be performed on either tungsten powder or titanium hydride powder to form titanium powder) (Wang abstract, 3.1 Effect of RF plasma processing on W and TiH2 powders para. 1). Hadidi ‘122 teaches using a feedstock of titanium hydride ([0025], [0044], [0052], Fig. 1). It is prima facie obvious to substitute equivalents known for the same purpose. MPEP 2144.06(I).
Regarding clam 2, Hadidi ‘122 teaches feeding the metal particles into the plasma plume for consistent and uniform heating capabilities and to allow for control over the final microstructure ([0032]).
Regarding clam 4, Hadidi ‘122 teaches a median sphericity of greater than about 0.75 ([0041]).
Regarding clam 5, Hadidi ‘122 teaches a median sphericity of greater than about 0.91 ([0041]).
Regarding clam 6, Hadidi ‘122 in view of Wang teaches tungsten has a particle size distribution of 5 to 20 um, which does not change as a result of processing (Wang 3.1 Effect of RF plasma processing on W and TiH2 powders para. 1, Fig. 1a,b). In the case where the claimed ranges or amounts “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding clam 8, Hadidi ‘122 teaches sifting (i.e. sieving) the feed materials to eliminate recirculation of light particles above the hot zone of the plasma and ensure the process energy is sufficient to melt the particles without vaporization ([0048]).
Regarding clam 21, Hadidi ‘122 in view of Wang teaches W powder (Wang abstract, 3.1 Effect of RF plasma processing on W and TiH2 powders para. 1).
Regarding clam 27, Hadidi ‘122 teaches a median sphericity of greater than about 0.99 ([0041]).
Regarding clam 28, Hadidi ‘122 in view of Wang teaches tungsten has a particle size distribution of 5 to 20 um, which does not change as a result of processing (Wang 3.1 Effect of RF plasma processing on W and TiH2 powders para. 1, Fig. 1a,b). In the case where the claimed ranges or amounts “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding clam 29, Hadidi ‘122 in view of Wang teaches the powder has an irregular or angular shape (Hadidi ‘122 [0026]; Wang 3.1 Effect of RF plasma processing on W and TiH2 powders para. 1, Fig. 1a).  
Regarding clam 31, Hadidi ‘122 teaches deoxidizing prior to spheroidizing to reduce or eliminate oxygen picked up during sifting and screening ([0044], Figs. 1, 2)
Regarding clam 32, Hadidi ‘122 teaches the powder for use in additive manufacturing ([0003]) requires high powder flow and a spherical shape ([0008]).
Claims 6, 7, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hadidi ‘122 (US 2018/0297122) in view of Wang (Wang et al. Preparation of spherical tungsten and titanium powders by RF induction plasma processing. Rare Met. (2015) 34 (6):431-435.) as applied to claim 1 above, and further in view of Sheng (Sheng et al. Preparation of spherical tungsten powder by RF induction plasma. Rare Metal Materials and Engineering. Vol. 40, No. 11 November 2011. 2033-2036.).
Regarding claims 6, 7, and 28, Hadidi ‘122 in view of Wang is silent to the particle size distribution of the spheroidized powder.
Sheng teaches spherical tungsten powder prepared by radio frequency (RF) plasma (abstract) with particle size distribution of about 10 to 100 um (Fig. 3), where the particle size of the tungsten powder is increased slightly after plasma treatment (abstract).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention  in the process of Hadidi ‘122 in view of Wang for the particle size distribution to be about 10 to 100 um because it has enhanced loose density and powder flowability (Sheng abstract). 
Further, Hadidi ‘122 teaches sifting and classifying the feed material according to their diameters, with examples including a minimum of 22 um and a maximum of 70 um, or a minimum of 70 um and a maximum of 106 um, where alternative size distributions may be used (Hadidi ‘122 [0048]). Wang and Sheng teach the particle size distribution after spheroidization does not change much (Wang 3.1 Effect of RF plasma processing on W and TiH2 powders para. 1; Sheng abstract). Therefore, the particle size distribution of the spheroidized powder, is not much larger than that of the starting feedstock. Hadidi ‘122 teaching a feedstock particle size distribution of about 22 to 70 um (Hadidi ‘122 [0048]) overlaps with a particle size distribution of 15 to 45 um (claim 6) and particle sizes between 20 and 63 um (claim 28). Hadidi ‘122 teaching a feedstock particle size distribution of 70 to 106 um (Hadidi ‘122 [0048]) overlaps with a particle size distribution of 45 to 105 um (claim 7). In the case where the claimed ranges or amounts “overlap or lie inside the ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hadidi ‘122 (US 2018/0297122) in view of Wang (Wang et al. Preparation of spherical tungsten and titanium powders by RF induction plasma processing. Rare Met. (2015) 34 (6):431-435.) as applied to claim 1 above, and further in view of Zhang (Zhang et al. High thickness tungsten coating with low oxygen content prepared by air plasma spray. Cailliao Gongcheng. (2014) (5) 23-28).
Regarding claims 23 and 24, Hadidi ‘122 in view of Wang is silent to the W content of the W powder.
Zhang teaches spheroidizing tungsten powder with 99.96% W (abstract, Table 1, Figs. 1, 2).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to use the powder of Zhang in the process of Hadidi ‘122 in view of Wang because it forms a tungsten powder with trace amounts of oxide (Zhang abstract, Fig. 2).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hadidi ‘122 (US 2018/0297122) in view of Wang (Wang et al. Preparation of spherical tungsten and titanium powders by RF induction plasma processing. Rare Met. (2015) 34 (6):431-435.) as applied to claim 1 above, and further in view of Majewski (Majewski. Investigation of W-Re-Ni heavy alloys produced from plasma spheroidized powders. Solid State Phenomena Vol. 199, pp 448-453. Online: 2013-03-18.).
Regarding claim 25, Hadidi ‘122 in view of Wang is silent to the W content of the W alloy powder.
Majewski teaches powder spheroidized in a plasma jet of 92W-5Re-3Ni (i.e. W alloy powder having over 90.9% W) (abstract, Figs. 1, 2a).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to use the powder of Majewski in the process of Hadidi ‘122 in view of Wang because it is a heavy alloy that can be sintered to form an article with high density and good mechanical properties (Majewski abstract, Introduction para. 1), where plasma spheroidization increase properties (Majewski Introduction para. 2).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hadidi ‘122 (US 2018/0297122) in view of Wang (Wang et al. Preparation of spherical tungsten and titanium powders by RF induction plasma processing. Rare Met. (2015) 34 (6):431-435.) as applied to claim 1 above, and further in view of Kopatz (US 4,670,047).
Regarding claim 30, Hadidi ‘122 in view of Wang is silent to cleaning the powder feed material prior to introducing the powder feed material into the microwave plasma torch.
Kopatz teaches producing substantially spherical powders (1:6-9) by coating metal powder with a surfactant mixed with water (i.e. cleaning the powder feed material with water or surfactant prior to introducing the powder feed material into the plasma torch) (2:27-29, 5:3-12) to form spherical powder (4:43-45, 5:13-27).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Hadidi ‘122 in view of Wang to mix (i.e. clean) the feed powder with water and a surfactant prior to spheroidization because it reduces the mean particle size of the produced powder (Kopatz 5:21-27), producing fine spherical powder from irregular shaped particles in relatively high yield (Kopatz 1:34-36). 
Claims 1, 2, 4-6, 8, 21, 27, 29, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hadidi ‘122 (US 2018/0297122) in view of Wang (Wang et al. Preparation of spherical tungsten and titanium powders by RF induction plasma processing. Rare Met. (2015) 34 (6):431-435.) and Sheng (Sheng et al. Preparation of spherical tungsten powder by RF induction plasma. Rare Metal Materials and Engineering. Vol. 40, No. 11 November 2011. 2033-2036.).
Regarding claims 1 and 28, Hadidi ‘122 teaches a method of producing metal spheroidal powder ([0002]) by introducing a feed material of metal particles into a microwave plasma torch and melting and spheroidizing the feed material ([0012]). 
Hadidi ‘122 is silent to the feed material comprising W.
Wang teaches spherical tungsten powder prepared by radio frequency (RF) plasma torch using irregularly shaped tungsten (abstract, 2 Experimental, 3.1 Effect of RF plasma processing on W and TiH2 powders para. 1, Fig. 1a-c).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Hadidi ‘122 to use irregular tungsten powder because tungsten is difficult to machine, so tungsten powder for use such as in powder injection molding, allows for creation of tungsten parts with the desired properties of high melting point, low vapor pressure, good thermal conductivity, high temperature strength, and high-energy threshold for physical sputtering (Wang 1 Introduction para. 1).
Further, Wang teaches using an RF plasma torch (Wang 2 Experimental para. 1). Hadidi ‘122 teaches the plasma is a microwave or RF generated plasma (i.e. a microwave or RF generated plasma are functional equivalents) (Hadidi ‘122 [0049]). It is prima facie obvious to substitute equivalents known for the same purpose. MPEP 2144.06(I).
Finally, Wang teaches processing tungsten powder or titanium hydride (TiH2) powder (i.e. the process of making spherical powder using a plasma can be performed on either tungsten powder or titanium hydride powder to form titanium powder) (Wang abstract, 3.1 Effect of RF plasma processing on W and TiH2 powders para. 1). Hadidi ‘122 teaches using a feedstock of titanium hydride ([0025], [0044], [0052], Fig. 1). It is prima facie obvious to substitute equivalents known for the same purpose. MPEP 2144.06(I).
Hadidi ‘122 in view of Wang is silent to the particle size distribution of the spheroidized powder.
Sheng teaches spherical tungsten powder prepared by radio frequency (RF) plasma (abstract) with particle size distribution of about 10 to 100 um (Fig. 3), where the particle size of the tungsten powder is increased slightly after plasma treatment (abstract). The limitation that “the spheroidized powder comprises particles comprising particle sizes between about 20 microns and about 63 microns” is interpreted as requiring the presence of particles between about 20 microns and about 63 microns, but it does not require particles to be just within this range and/or particles that fully cover the range (i.e. prior art that teaches particle sizes that overlap with about 20 to about 63 micron, even just at either endpoint, satisfy the claim limitation). Sheng’s teaching of a particle size distribution of about 10 to 100 um includes particles with a size of about 20 to about 63 um, which satisfies the claim limitation of the spheroidized powder comprising particles comprising sizes between about 20 microns and about 63 microns.
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention  in the process of Hadidi ‘122 in view of Wang for the particle size distribution to be about 10 to 100 um because it has enhanced loose density and powder flowability (Sheng abstract). 
Regarding clam 2, Hadidi ‘122 teaches feeding the metal particles into the plasma plume for consistent and uniform heating capabilities and to allow for control over the final microstructure ([0032]).
Regarding clam 4, Hadidi ‘122 teaches a median sphericity of greater than about 0.75 ([0041]).
Regarding clam 5, Hadidi ‘122 teaches a median sphericity of greater than about 0.91 ([0041]).
Regarding claims 6 and 7, Hadidi ‘122 in view of Wang and Sheng teaches sifting and classifying the feed material according to their diameters, with examples including a minimum of 22 um and a maximum of 70 um, or a minimum of 70 um and a maximum of 106 um, where alternative size distributions may be used (Hadidi ‘122 [0048]), where the particle size distribution after spheroidization does not change much (Wang 3.1 Effect of RF plasma processing on W and TiH2 powders para. 1; Sheng abstract). Therefore, the particle size distribution of the spheroidized powder, is not much larger than that of the starting feedstock. Hadidi ‘122 teaching a feedstock particle size distribution of about 22 to 70 um (Hadidi ‘122 [0048]) overlaps with a particle size distribution of 15 to 45 um (claim 6). Hadidi ‘122 teaching a feedstock particle size distribution of 70 to 106 um (Hadidi ‘122 [0048]) overlaps with a particle size distribution of 45 to 105 um (claim 7). In the case where the claimed ranges or amounts “overlap or lie inside the ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).

Regarding clam 8, Hadidi ‘122 teaches sifting (i.e. sieving) the feed materials to eliminate recirculation of light particles above the hot zone of the plasma and ensure the process energy is sufficient to melt the particles without vaporization ([0048]).
Regarding clam 21, Hadidi ‘122 in view of Wang teaches W powder (Wang abstract, 3.1 Effect of RF plasma processing on W and TiH2 powders para. 1).
Regarding clam 27, Hadidi ‘122 teaches a median sphericity of greater than about 0.99 ([0041]).
Regarding clam 29, Hadidi ‘122 in view of Wang teaches the powder has an irregular or angular shape (Hadidi ‘122 [0026]; Wang 3.1 Effect of RF plasma processing on W and TiH2 powders para. 1, Fig. 1a).  
Regarding clam 31, Hadidi ‘122 teaches deoxidizing prior to spheroidizing to reduce or eliminate oxygen picked up during sifting and screening ([0044], Figs. 1, 2)
Regarding clam 32, Hadidi ‘122 teaches the powder for use in additive manufacturing ([0003]) requires high powder flow and a spherical shape ([0008]).
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hadidi ‘122 (US 2018/0297122) in view of Wang (Wang et al. Preparation of spherical tungsten and titanium powders by RF induction plasma processing. Rare Met. (2015) 34 (6):431-435.) and Sheng (Sheng et al. Preparation of spherical tungsten powder by RF induction plasma. Rare Metal Materials and Engineering. Vol. 40, No. 11 November 2011. 2033-2036.) as applied to claim 1 above, and further in view of Zhang (Zhang et al. High thickness tungsten coating with low oxygen content prepared by air plasma spray. Cailliao Gongcheng. (2014) (5) 23-28).
Regarding claims 23 and 24, Hadidi ‘122 in view of Wang and Sheng is silent to the W content of the W powder.
Zhang teaches spheroidizing tungsten powder with 99.96% W (abstract, Table 1, Figs. 1, 2).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to use the powder of Zhang in the process of Hadidi ‘122 in view of Wang and Sheng because it forms a tungsten powder with trace amounts of oxide (Zhang abstract, Fig. 2).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hadidi ‘122 (US 2018/0297122) in view of Wang (Wang et al. Preparation of spherical tungsten and titanium powders by RF induction plasma processing. Rare Met. (2015) 34 (6):431-435.) and Sheng (Sheng et al. Preparation of spherical tungsten powder by RF induction plasma. Rare Metal Materials and Engineering. Vol. 40, No. 11 November 2011. 2033-2036.) as applied to claim 1 above, and further in view of Majewski (Majewski. Investigation of W-Re-Ni heavy alloys produced from plasma spheroidized powders. Solid State Phenomena Vol. 199, pp 448-453. Online: 2013-03-18.).
Regarding claim 25, Hadidi ‘122 in view of Wang and Sheng is silent to the W content of the W alloy powder.
Majewski teaches powder spheroidized in a plasma jet of 92W-5Re-3Ni (i.e. W alloy powder having over 90.9% W) (abstract, Figs. 1, 2a).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to use the powder of Majewski in the process of Hadidi ‘122 in view of Wang and Sheng because it is a heavy alloy that can be sintered to form an article with high density and good mechanical properties (Majewski abstract, Introduction para. 1), where plasma spheroidization increase properties (Majewski Introduction para. 2).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hadidi ‘122 (US 2018/0297122) in view of Wang (Wang et al. Preparation of spherical tungsten and titanium powders by RF induction plasma processing. Rare Met. (2015) 34 (6):431-435.) and Sheng (Sheng et al. Preparation of spherical tungsten powder by RF induction plasma. Rare Metal Materials and Engineering. Vol. 40, No. 11 November 2011. 2033-2036.) as applied to claim 1 above, and further in view of Kopatz (US 4,670,047).
Regarding claim 30, Hadidi ‘122 in view of Wang and Sheng is silent to cleaning the powder feed material prior to introducing the powder feed material into the microwave plasma torch.
Kopatz teaches producing substantially spherical powders (1:6-9) by coating metal powder with a surfactant mixed with water (i.e. cleaning the powder feed material with water or surfactant prior to introducing the powder feed material into the plasma torch) (2:27-29, 5:3-12) to form spherical powder (4:43-45, 5:13-27).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Hadidi ‘122 in view of Wang and Sheng to mix (i.e. clean) the feed powder with water and a surfactant prior to spheroidization because it reduces the mean particle size of the produced powder (Kopatz 5:21-27), producing fine spherical powder from irregular shaped particles in relatively high yield (Kopatz 1:34-36). 
Related Art
Sethuram (US 2002/0112794)
	Sethuram teaches microwave synthesis of ultrafine powders having an average particle size of less than 500 nm ([0002]) using a microwave plasma process ([0007]) where the particle size is controlled by the length and diameter of the column and tungsten particles are produced ([0008]). Sethuram is silent to the spheroidized powder comprising particle sizes between about 20 and 63 microns.
Church (US 5,131,992)
	Church teaches a microwave induced plasma process for producing products such as tungsten carbide (1:9-12, 2:27-65) with particles having a size of less than 7.46 um (Table 1).
Barnes (US 2019/0381564)
	Barnes teaches producing metal spherical powder ([0002], [0009]) with particle volumes between 15 and 63 microns ([0010]) with a wire feedstock material of tungsten ([0121]). Barnes is silent to tungsten feedstock being in the form of a powder.
Armancourt (FR 2591412 machine translation)
	Armancourt teaches manufacturing powder using a microwave plasma reactor (abstract) to produce submicron powders of metal materials (pg. 3). Armancourt is silent to product particles including a size from about 20 to 63 micron. 
Phillips (US 6,689,192)
	Phillips teaches a plasma-based method of producing uniform, spherical, metallic nanoparticles (1:12-14) using a plasma (2:20-30) that is a microwave (3:12-25) with a particle size distribution of nm sized particles (Fig. 5). Phillips is silent to a tungsten feedstock. 
Gaoying (CN 101391307 machine translation)
	Gaoying teaches a method of preparing spherical tungsten powder ([0002], [0022]) by subjecting metal tungsten raw powder to an argon plasma torch ([0017]-[0020]) to form powder with a particle size of 0.5 to 45 um ([0032]), where the adjustment and setting of the argon plasma parameters is crucial to the entire spheroidization method ([0033]). Gaoying is silent to a microwave plasma process.
Sheng (Sheng et al. Preparation of spherical tungsten powder by RF induction plasma. Rare Metal Materials and Engineering. Vol. 40, No. 11. November 2011. 2034-2037.)
	Sheng teaches subjecting irregular tungsten powder to RF plasma to prepare spherical tungsten powder with particle size of 5.5 to 26.5 um (abstract). Sheng is silent to a microwave plasma process.
Larouche (US 2018/0241956)
	Larouche teaches a method of preparing metal powder by a plasma atomization process ([0002]) by providing a metal source in the form a metal wire or rod that is heated and fed into the plasma source to be atomized ([0043]) where the melt source is tungsten ([0120], [0121]) and the plasma atomization process is a microwave plasma process ([0127]). Larouche is silent to the metal source being W powder.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735          



/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735